            Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
DENNIS WHITE,                                 )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No. 21-cv-10952-LTS
                                              )
CITY OF BOSTON and                            )
ACTING MAYOR KIM JANEY,                       )
                                              )
       Defendants.                            )
                                              )


                       MEMORANDUM OF LAW IN SUPPORT OF
                     MOTION FOR JUDGMENT ON THE PLEADINGS

       By motion filed herewith, Defendants City of Boston and Acting Mayor Kim Janey

(collectively “City”), have moved for judgment on the pleadings under Fed. R. Civ. P. 12(c).

Accepting all of Plaintiff Dennis White’s allegations in the Amended Complaint and Jury

Demand (“Complaint”) as true, the City is entitled to judgment thereon for at least two reasons:

       First, the Complaint’s only substantive claim – for “declaratory judgment” – does not

state a viable claim for the constitutional and state statutory violations White alleges; and

       Second, White’s Complaint – filed before he was removed as Commissioner, which has

since taken place after the City provided him with the notice, hearing and finding of cause for his

removal that the Complaint alleges he was being denied – moots his claims for declaratory

judgment and injunctive relief.

       For these reasons, the Court should enter judgment in the City’s favor.




                                                  1
           Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 2 of 9




I.     RELVANT ALLEGATIONS IN COMPLAINT AND BACKGROUND FACTS.

       White’s Complaint – filed before he was removed as Commissioner – alleges that Acting

Mayor Janey:

       now seeks to remove Commissioner White, but has not provided him the process that he
       is entitled to constitutionally or by statute, and she lacks cause to remove him. For these
       reasons, Commissioner White seeks a declaratory judgment to protect his rights and
       enjoin his removal as Commissioner.

Complaint at ¶ 2.

       More specifically, White alleges that immediately after being appointed Commissioner

on February 1, 2021, he was placed on administrative leave pending investigation into twenty-

year-old domestic violence allegations. Complaint at ¶ 3. White alleges that the ensuing

“investigation was biased” (Id. at ¶¶ 4-5), and that, as a result, on May 14, 2021, Acting Mayor

Janey notified “him that she planned on terminating him and would hold a ‘hearing’ on that

afternoon at 3 p.m.” Id. at ¶ 6. White alleges that the Acting Mayor’s actions violate the removal

provision of Chapter 322 of the Acts of 1962, Section 7 (“Commissioner’s Statute”),1 and the

Constitution because she was attempting to remove him prior to providing him with meaningful

notice and a fair hearing, and without cause. Complaint at ¶¶ 7-8.

       Based on these allegations, White asserts two counts: one for “Declaratory Judgment”

and a second for “Temporary and Permanent Injunction.” These counts seek essentially the same

relief – that is, orders declaring that the City may not, and enjoining the City from, removing

“him as Commissioner of the Boston Police Department unless and until (i) an evidentiary

hearing is conducted with each party having the right to present and cross-examine witnesses and




       1
        In relevant part, the removal provision states that the Police Commissioner “may after
notice and hearing, be removed by the mayor of [Boston] for cause.”
                                                 2
               Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 3 of 9




(ii) the City and Acting Mayor Janey establish ‘cause’ for such removal.” Complaint at Counts I

and II.2

           After White filed the Amended Complaint, but before the City removed the case to this

Court, the Superior Court denied White’s motion for preliminary injunction. See Exh. A. White

then appealed to the Single Justice the Appeal Court, which also denied his motion for

preliminary injunction. See Exh. B.

           White thereafter received his hearing with Acting Mayor Janey, who then removed him

as Commissioner. See, e.g., Memorandum and Order of Single Justice (Exh. B) (noting “that the

City has stated its intent to ‘within 48 hours of the Court’s decision...renew its offer to

Commissioner White (and his attorney) to meet with the Acting Mayor to provide any

information he wishes her to consider before making her final decision. The City’s actions to

date, offer to hold a hearing if a preliminary injunction does not issue, and assurance that a final

decision has not yet been reached and will not be reached before the hearing, in combination,

satisfy the requirements of the Removal Provision and the process due to the Commissioner.”).

           Thereafter, the City removed the case to this Court under 28 U.S.C. § 1441(a) because

the Amended Complaint alleged a violation of the U.S. Constitution.

II.        LEGAL STANDARDS.

           Where, as here, a defendant has filed an answer to the complaint, a motion challenging

the sufficiency of the plaintiff’s pleading is properly brought as a Fed. R. Civ. P. 12(c) motion

for judgment on the pleadings. See Aponte-Torres v. Univ. of P.R., 445 F.3d 50, 54 (1st Cir.

2006). “The legal standard for evaluating this motion is essentially the same as the standard for



           2
       White also seeks a declaratory judgment that he is entitled to a name-clearing hearing.
See Complaint at Count I. This part of White’s claim is premature given the lack of any
Complaint allegation that the City has refused to provide White with any such hearing.
                                                   3
            Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 4 of 9




evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), except that the pending motion

‘implicates the pleadings as a whole.’” Hardy v. Whidden Mem’l Hosp., 146 F. Supp. 3d 385,

390 (D. Mass. 2015) (quoting Aponte-Torres, 445 F.3d at 54-55).

       Thus, the court accepts as true all well-pleaded facts and draws all reasonable inferences

in favor of the plaintiff. Cooperman v. Individual, Inc., 171 F.3d 43, 46 (1st Cir. 1999).

Dismissal is appropriate if the complaint, so viewed, fails to allege a “plausible entitlement to

relief.” Rodriguez-Ortiz v. Margo Caribe, Inc., 490 F.3d 92, 95 (1st Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 559 (2007)).

       Utilizing these standards, judgment should enter in the City’s favor.

III.   THE CITY IS ENTITLED TO JUDGMENT ON THE PLEADINGS.

       A.      White May Not Assert His Constitution-Based Claims Through A
               Declaratory Judgment Action.

       “[A] litigant complaining of a violation of a constitutional right does not have a direct

cause of action under the United States Constitution but [rather] must utilize 42 U.S.C. § 1983.”

Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 925 (9th Cir. 2001); see also Sanders

v. Prentice-Hall Corp., 178 F.3d 1296, at *1 n.2 (6th Cir. 1999) (“…42 U.S.C. § 1983 provides

the exclusive remedy for [] constitutional violations”) (citing Thomas v. Shipka, 818 F.2d 496,

499 (6th Cir. 1987), vacated and remanded on other grounds, 488 U.S. 1036 (1989).

       Judges in this Court agree that § 1983 is the exclusive means for asserting constitutional

rights. See, e.g., Hootstein v. Amherst-Pelham Reg’l Sch. Comm., 361 F. Supp. 3d 94, 109 (D.

Mass. 2019) (“Section 1983 provides the mechanism through which plaintiffs can seek redress

for violations of federal constitutional rights.”); Denicola v. Potter, No. 19-CV-11391-ADB,

2019 WL 3842936, at *2 (D. Mass. Aug. 15, 2019) (“Claims for violations of federal

constitutional rights by state or municipal officials generally must be brought under 42 U.S.C. §

                                                 4
          Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 5 of 9




1983”) (citing Arpin, 261 F.3d at 925); Smith v. Mahoney, No. CIV.A. 11-11225-NMG, 2011

WL 3157301, at *2 (D. Mass. July 25, 2011) (“The Court shall construe all of Smith’s claims for

violations of federal constitutional rights as arising under 42 U.S.C. § 1983.”) (citing Arpin, 261

F.3d at 925). See also Quintana v. Core Civic (C.C.A.), No. CIV 18-0233 JB/GJF, 2020 WL

7023980, at *3 (D.N.M. Nov. 30, 2020) (“The exclusive remedy for vindication of violations of

the Constitution of the United States of America is under § 1983.”) (citing Baker v. McCollan,

443 U.S. 137, 144 n. 3 (1979) and Albright v. Oliver, 510 U.S. 266, 271 (1994)).

       Here, White attempts to assert constitutional due process claims not through § 1983, but

rather through a claim for declaratory judgment, presumably (though unstated) under the

Massachusetts Declaratory Judgment statute, Mass. Gen L. c. 231, § 2 and/or the federal

Declaratory Judgment Act, 28 U.S.C. § 2201(a)). Given § 1983’s exclusivity for these types of

constitution-based claims, this White simply cannot do.

       Indeed, Courts have roundly rejected the use of declaratory judgment proceedings to

circumvent the statutory schemes established by Congress (not to mention state legislatures).

See, e.g., Waldon v. Iowa, 323 F.2d 852, 853 (8th Cir. 1963) (holding party “cannot resort to a

federal declaratory judgment suit in an effort to escape having to exhaust available state remedies

and to circumvent the intent manifested by Congress” in habeas corpus provisions of 28 U.S.C. §

2254); Gov’t Emps. Ins. Co. v. MLS Med. Grp. LLC, No. CIV.A. 12-7281 SRC, 2013 WL

6384652, at *6 (D.N.J. Dec. 6, 2013) (rejecting “claim, though couched in the language of the

Declaratory Judgment Act, [that] at bottom requests that this Court disrupt the statutory scheme

created by the New Jersey legislature mandating that disputes regarding claims for PIP benefits

be decided in arbitration”); Jones v. Hobbs, 745 F. Supp. 2d 886, 894 (E.D. Ark. 2010), aff’d sub

nom. Williams v. Hobbs, 658 F.3d 842 (8th Cir. 2011) (“The Declaratory Judgment Act does not



                                                 5
          Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 6 of 9




authorize a bypass of th[e] enforcement scheme” of Food, Drug and Cosmetic Act, 21 U.S.C. §§

301 et seq., and Controlled Substances Act, 21 U.S.C. §§ 801 et seq.); Williams v. Nat’l Sch. of

Health Tech., 836 F. Supp. 273, 281 (E.D. Pa. 1993) (“The Declaratory Judgment Act cannot be

used to circumvent the enforcement mechanism which Congress established.”).

       Here, Congress manifested its intent that claims for constitutional violations be redressed

through § 1983. White cannot circumvent § 1983 by asserting his constitution-based claim as

one for “declaratory judgment.” Doing so would allow White to improperly evade the well-

established limits of § 1983 claims.

       For example, in order to establish liability under § 1983 against the City (and Acting

Mayor Janey, to the extent that she is being sued in her official capacity, an issue the Complaint

fails to address), White must show that his alleged constitutional injury is the result of an official

“policy” or “custom” so widespread as to have the “force of law.” See Jett v. Dallas Independent

Sch. Dist., 491 U.S. 701, 736-37 (1989); Monell v. New York City Dep’t of Social Servs., 436

U.S. 658, 694 (1978); see also Silva v. Worden, 130 F.3d 26, 31 (1st Cir. 1997). This case –

involving a one-time decision to remove a single individual from a single position – provides no

basis for an allegation of custom or policy with the force of law sufficient for a viable § 1983

claim against the City or the Acting Mayor in her official capacity. See, e.g., Smith v. Chicago

Sch. Reform Bd. of Trustees, 165 F.3d 1142, 1149 (7th Cir. 1999) (holding that official conduct

that affected only a single person cannot reasonably be described as an official policy or custom

with the force of law).

       Similarly, a properly-asserted § 1983 claim would implicate qualified immunity, which,

to the extent that she is being sued in her personal capacity, would necessarily result in Acting

Mayor Janey’s dismissal from the case. See Hafer v. Melo, 502 U.S. 21, 25 (1991) (government



                                                  6
          Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 7 of 9




officials “sued in their personal capacities, unlike those sued in their official capacities, may

assert personal immunity defenses such as objectively reasonable reliance on existing law [i.e.,

qualified immunity].”) (citations omitted). In assessing a defense of qualified immunity, courts

examine: “(1) whether the facts alleged or shown by the plaintiff make out a violation of a

constitutional right; and (2) if so, whether the right was ‘clearly established’ at the time of the

defendant’s alleged violation.” Maldonado v. Fontanes, 568 F.3d 263, 268-69 (1st Cir. 2009)

(citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)).

        Where, as here, a government official was “merely following the letter of the state law

[and there is] no evidence suggesting that they should have known the state law was

unconstitutional,” the official is entitled to qualified immunity. Crawford v. Blue, 271 F. Supp.

3d 316, 329-30 (D. Mass. 2017). Having removed White pursuant to the letter of

Commissioner’s Statute (i.e., for cause after notice and hearing, see Exhs. A and B and

Argument § B, below), there is no viable claim against Acting Mayor Janey in her personal

capacity. Regardless, White may not skirt § 1983 by asserting a declaratory judgment claim

based on constitutional violations, and the City is entitled to judgment on the Complaint as pled.

        White similarly cannot couch his statutory claim under the Commissioner’s Statute as

one for declaratory judgment, which, as noted, states that the Police Commissioner “may after

notice and hearing, be removed by the mayor of [Boston] for cause.” To the extent that White

continues to claim that he did not get the notice, hearing or cause for removal the

Commissioner’s Statute provides him (see Argument § B, below), that statute provides him his

cause of action. See, e.g., Loffredo v. Ctr. for Addictive Behavs., 426 Mass. 541, 543-44 (1998)

(“It is a general rule of statutory interpretation that a violation of a duty created by statute,

resulting in damage to one of the class for whose benefit the duty was established, confers a right



                                                   7
            Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 8 of 9




of action upon the injured person….”) (quoting Berdos v. Tremont & Suffolk Mills, 209 Mass.

489, 492 (1911)).

       Thus, as with his Constitution-based claim, White’s statutory claim should be brought

under the Commissioner’s Statute, not as a declaratory judgment action. White may not evade

the Legislature’s intent by asserting an alleged violation of the Commissioner’s Statute as a

separate, anticipatory declaratory judgment claim. The City is therefore entitled to judgment on

White’s entire Complaint.

       B.      White’s Complaint Allegations And Claims Are Moot.

       As discussed, the Complaint – filed before White was removed as Police Commissioner,

– alleges that the City “seek[s] to remove him” without providing him notice, hearing and for

cause removal to which he is entitled under the Commissioner’s Statute and the Due Process

Clause. Based on actions the City had not yet taken, the Complaint thus only seeks injunctive

rulings – that is, orders declaring that the City cannot remove White prior to providing him with

notice and hearing (Count I) and enjoining the City from removing him prior to doing so (Count

II).

       Of course, having failed in the Superior Court and the Appeals Court to obtain the

preliminary injunctive relief he sought (see Exhs. A and B), the City did, in fact, remove him.

Moreover, the City did so in accordance with the Commissioner’s Statute, that is, after providing

him notice and a hearing and concluding it had cause to remove him. See, e.g., Exh. B.

       As a result, White’s Complaint is moot. See Oakville Dev. Corp. v. FDIC, 986 F.2d 611,

613 (1st Cir. 1993) (holding that a case is moot upon the inability of a court to provide effective

relief in respect to the claim before it). Stating in his Complaint no claim on which this Court

may provide him effective relief, the City is entitle to judgment.



                                                 8
          Case 1:21-cv-10952-LTS Document 12 Filed 06/18/21 Page 9 of 9




IV.    CONCLUSION.

       For all of the foregoing reasons, the Court should grant the City’s motion and enter

judgment on the pleadings in the City’s favor under Fed. R. Civ. P. 12(c).


                                              Respectfully submitted,

                                              CITY OF BOSTON and ACTING MAYOR
                                              KIM JANEY

                                              By their attorneys,

                                              /s/Kay H. Hodge
                                              Kay H. Hodge (BBO# 236560)
                                                     khodge@scmllp.com
                                              John M. Simon (BBO# 645557)
                                                     jsimon@scmllp.com
                                              Stoneman, Chandler & Miller, LLP
                                              99 High Street
                                              Boston, MA02110
                                              (617) 542-6789

Dated: June 18, 2021



                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and that paper copies will be sent by first class mail, postage prepaid, to those indicated as non-
registered participants on June 18, 2021.


                                              /s/Kay H. Hodge
                                              Kay H. Hodge




                                                 9
